Defendant appeals from that portion of a decree of divorce which awarded $3,000 as property settlement to plaintiff. Defendant does not appeal from any other provision of the decree. *Page 199 
Plaintiff in her cross-appeal claims that the award to her is insufficient.
The real estate, which was owned by the parties by the entireties, was recently sold. By stipulation of attorneys, the financial status of the parties is as follows:
  Cash from sale of farm owned as tenants by the entireties      $4,484.75 Joint bank account                                              2,500.00 Cash representing sale price of some livestock owned by defendant                                                       411.00 Other personal property owned by defendant                      1,613.00
The parties were married February 8, 1932. One child, Kathleen, now 7 years of age, was born of the marriage. Each of the parties had been married previously. Defendant's former wife had died. Plaintiff was divorced from her former husband; by her former marriage she had three children, who at the time of her marriage to defendant were 12, 7 and 3 years of age.
Defendant claims he contributed largely to the support of plaintiff's three children during the 14 years the parties lived together, but plaintiff claims the amount of such support was much less than that claimed by defendant.
Defendant in 1937 lost the farm he then owned in Wayne county, together with personal property located thereon worth $5,000. Thereafter defendant bought the farm which was recently sold, and paid $300 down. He claims that the balance was paid as a result of his hard labor. However, plaintiff testified that she kept the household, did the housework, did some work in the fields, and that while defendant was working at Great Lakes that she did all the chores and milked the cows. *Page 200 
After a careful consideration of the entire record, we conclude that the award of $3,000 to plaintiff is fair and should be affirmed. The decree does not expressly recite that defendant is freed from any future payment of alimony for support of plaintiff, yet such freedom from future alimony is to be inferred. See 83 A.L.R. 1248, which cites at 1250, 1251, in addition to cases from many other jurisdictions, the following Michigan cases: Moross v. Moross, 129 Mich. 27; Harner v.Harner, 255 Mich. 515.
The decree appealed from is affirmed. Costs to plaintiff.
CARR, C.J., and BUTZEL, BUSHNELL, SHARPE, BOYLES, NORTH, and DETHMERS, JJ., concurred.